                          United States District Court
                        Western District of North Carolina
                               Statesville Division

        Jeffrey Dean Tucker,          )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                5:18-cv-00105-FDW
                                      )             5:14-cr-00083-FDW-DCK
                 vs.                  )
                                      )
                USA,                  )
                                      )
             Respondent,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 23, 2018 Order.

                                               October 23, 2018
